DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-15, 17, 20-22, 24, 26, 27, 31, 33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/143885.
	WO 2011/143885 discloses a stimulation device configured for interacting with an external body portion of a user and installed in a wall unit for a shower cabin assembly, the stimulation device comprising: a frame comprising at least one upright element 1 extending along a longitudinal direction, the longitudinal direction preferably corresponding, in use, to a body height of the user;  a stimulation unit 3, slidably coupled or couplable with the at least one upright element 1 according to the 
	Regarding claim 2, the one upright element 1 comprises stimulation guide unit 11 configured for allowing the sliding of the stimulation unit 3 along the longitudinal direction.
	Regarding claim 3, the frame comprises two upright elements 1 parallel one another and wherein the 20stimulation unit 3 is preferably interposed therebetween.
	Regarding claim 4, the stimulation unit 3 is rotatable according to a rotation axis.
	Regarding claim 5, the stimulation unit extends, in use, according to a main direction 25substantially transversal to the longitudinal direction.
	Regarding claim 6, the stimulation unit has a substantially oblong shape.
	Regarding claim 7, the stimulation unit 3 comprises a roller having a rotation axis.
	Regarding claim 8, the overall configuration is such that the rotation axis is arranged orthogonal to said longitudinal direction.
	Regarding claim 11, the stimulation unit has an external surface at least partially configured for exerting a massaging action upon the user's body.
	Regarding claim 13, the moving unit 5 comprises: 15a first motor 5; and devices for transmitting motion 41 between the motor 5 and the stimulation unit 3, wherein the devices for transmitting motion 41 are configured to transform a rotation motion of the motor 5 into a translation motion to the stimulation unit 3.
	Regarding claim 14, the stimulation device comprises connection elements (connecting element surrounding the moving unit) configured to connect a first 
	Regarding claim 15, the first portion (the end of the housing) comprises a seat configured for house the first or second longitudinal end and to allow a rotation of the stimulation unit with respect to the 30seat.
	Regarding claim 17, the device comprises rotation actuation device 31 of the stimulation unit 3, which the rotation actuation device comprises a second motor 32 apt to put said stimulation unit 3 into16WO 2018/189571PCT/IB2017/052105 rotation.
	Regarding claim 20, the actuation device 31  and the moving unit 5 can be actuated independently of each other, 10such that the stimulation unit 3 can only slide along the longitudinal direction, only rotate around the rotation axis or simultaneously slide and rotate for stimulating an external body portion of the user, in particular the user's back.
	Regarding claim 21, the device comprises a 15supporting means (a horizontal member on top and between the columns 1) configured to allow the user hold on to it, preferably the supporting means (10) extending according to a direction substantially transversal with respect to the longitudinal direction.
	Regarding claim 22, the supporting means (the horizontal member on top and between the columns 1) is positioned at an upper portion of the at least one upright element, and 20preferably when the frame comprises two upright elements, the supporting element is interposed therebetween.

	Regarding claim 25, the support element is 35tubular shaped and presents a main developments axis.
	Regarding claim 26, the main developments axis is orthogonal to the longitudinal direction.
	Regarding claim 27, the overall configuration is 17WO 2018/189571PCT/IB2017/052105 such that the rotation axis is arranged orthogonal to the longitudinal direction, preferably parallel to and aligned with the main developments axis along the longitudinal direction.
	Regarding claim 31, WO 2011/143885 teaches a body stimulation device installed on wall unit of a shower room or closet or facility.
	Regarding claim 33, WO 2011/143885 teaches a panel 25arranged as a back wall portion of the at least one upright element 1.
	Regarding claim 35, WO 2011/143885 teaches a body stimulation device mounted on shower room or shower cabinet comprising a wall unit.
	Regarding claim 36, the overall configuration is such that the longitudinal direction coincides with a 35vertical direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/143885 in view of Chiang (5,335,378).
	Regarding claims 9, 10, WO 2011/143885 does not specifically disclose the stimulation unit has an external surface at least partially comprising 35protruding elements configured to stimulate an external body portion of the user or a rough pattern configured for exerting a scrubbing action upon a user’s body. Attention is directed to Chiang which teaches a stimulation unit 18 having protruding elements or rough patterns (shown in Figs. 1, 2, 5 and 6). Therefore, it would have been obvious to one of skill in the art to employ a stimulation unit having an external surface with WO 2011/143885 stimulation device in view of the teaching of Chiang for stimulating an external body portion of the user.
	Regarding claim 16, WO 2011/143885 does not specifically disclose the device for transmitting motion comprising a chain or belt. Attention is directed to Chiang which teaches another simulation device using a belt or chain 24 as a device for transmitting motion from a motor. Therefore, it would have been obvious of skill in the art to 
	Regarding claims 18, 19, WO 2011/143885 does not specifically disclose a control unit to actuate the moving unit 5. Attention is directed to Chiang which teaches a control unit D having a local interface to actuate a moving unit 11. Therefore, it would have been obvious to one to employ a control unit with WO 2011/143885 stimulation device in view of the teaching of Chiang to conveniently control the stimulation unit.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/143885 in view of Donikian (8,621,679).
	WO 2011/143885 does not disclose the stimulation unit has an external surface being at least partially having dispensing holes. Attention is directed to Donikian which discloses a stimulation unit 210 having dispensing holes (col. 4, lines 39+). Therefore, it would have been obvious to one of skill in the art to modify a stimulation unit of WO 2011/143885 having dispensing holes in view of the teaching of Donikian for dispensing soap on a user.
Allowable Subject Matter
Claims 23, 28-30, 32, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida teaches a stimulation device comprising a frame having at least one upright element 20, a stimulation unit 14, and a moving unit 32.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754